Though we do not concur in the doctrine of the majority of the learned Appellate Division that the commission has no discretionary powers over the grant of a license and that "its judgment related purely to the sufficiency of the acts constituting the corporation, and not to considerations of public or private policy," we are still of opinion that the order of the Appellate Division should be affirmed. While the general rule is that mandamus will not lie to compel the performance of a power the exercise of which lies in the discretion of the officer against whom the writ is sought, to that rule there is the well-recognized exception that the action of the officer must not be capricious or arbitrary, and *Page 34 
if such be the character of the reasons for refusing to act the writ will lie. (Merrill on Mandamus, secs. 38-41; People ex rel.Cecil v. Bellevue Hospital Medical College, 60 Hun, 107; affd. on op. below, 128 N.Y. 621; People ex rel Schau v. McWilliams, 185 N.Y. 92; Illinois State Board of DentalExaminers v. People ex rel. Cooper, 123 Ill. 227.) In the very recent case of People ex rel. Lodes v. Department of Health
(189 N.Y. 187) we have said, through HAIGHT, J., referring to the action of the board in revoking a license: "If, however, their action is arbitrary, tyrannical or unreasonable, or is based upon false information, the relator may have a remedy to right the wrong which he has suffered." There are to be found in the affidavits in answer to the application for the writ denials by the appellants that the relator has complied with the requirements of the statute, and that he is entitled to a license. But these denials in gross are merely of conclusions, and too indefinite to raise an issue to defeat a peremptory writ where the facts should have been explicitly alleged. (Matter ofFreel, 69 N.Y.S.R. 271; affd., 148 N.Y. 165; People ex rel.Beck v. Coler, 34 App. Div. 167, 170; People ex rel. Goodwin
v. Coler, 48 id. 492-494; Matter of Pierce, Butler  P. Mfg.Co., 62 Hun, 265; affd., 131 N.Y. 570.) The only specific reasons given by the respondents for refusing to issue the license to the relator are that the racing season allowed by law, to wit, from April 15th to November 15th, in each year, has been divided up among six other tracks in the vicinity of the city of New York and the Saratoga Racing Association, that the allotment of dates is a proper regulation of racing, and that to grant the relator any dates would interfere with the racing upon the other tracks. None of these considerations, in our opinion, had the commission the right to entertain, nor should they have had any influence on its action. The object of the statute vesting authority in the commission was to insure that racing in this state was properly and honestly conducted, not to prevent competition between the several racing associations, nor to secure any special pecuniary benefit to any of them. There is no provision *Page 35 
in the statute authorizing the commission to allot particular dates on which races on the various tracks may be run, but merely to grant or refuse a license to hold races. If the theory on which the commissioners have acted in this case were to be approved, new incumbents of the office might arbitrarily favor other race tracks and deny the associations owning the present tracks, in which large sums of money have been invested, a license to hold races. Surely, the legislature, when it authorized the incorporation of racing associations, never contemplated that the capital invested in the building of the tracks should be subject to such arbitrary destruction. Though we assume that the appellants have acted in entire good faith and in the belief that they possessed the authority they have sought to exercise, we must nevertheless hold that in point of law their reasons for rejecting the application of the relator were capricious and arbitrary.
The order appealed from should be affirmed, with costs.
CULLEN, Ch. J., HAIGHT, VANN and CHASE, JJ., concur; O'BRIEN, EDWARD T. BARTLETT and HISCOCK, JJ., dissent.
Order affirmed.